FILED
                             NOT FOR PUBLICATION                             FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ALEJANDRO GARCIA BENITEZ, a.k.a                  No. 07-73866
 Pedro Raul Martinez,
                                                  Agency No. A073-445-638
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Alejandro Garcia Benitez, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JLA/Research
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

       The opening brief does not challenge the agency’s finding that Garcia-

Benitez’s asylum application was time-barred.

       We reject Garcia-Benitez’s contention that he was persecuted on account of

his membership in a protected class. See Arteaga v. Mukasey, 511 F.3d 940, 945-

46 (9th Cir. 2007); see also Sanchez-Trujillo v. INS, 801 F.2d 1571, 1573, 1576-77

(9th Cir. 1986). Furthermore, substantial evidence supports the IJ’s findings that

Garcia-Benitez failed to provide an objective basis for future fear of persecution,

see Fakhry v. Mukasey, 524 F.3d 1057, 1065-66 (9th Cir. 2008), and that Garcia-

Benitez could relocate within Mexico, see 8 C.F.R. § 208.13(b)(3)(i) (in the

absence of past persecution, petitioner bears the burden of showing that internal

relocation is unreasonable).




JLA/Research                              2                                     07-73866
         Because there is no evidence that he would be tortured by or with the

acquiescence of a government official, Garcia-Benitez has not demonstrated his

eligibility for CAT relief. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

         PETITION FOR REVIEW DENIED.




JLA/Research                                3                                    07-73866